DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant essentially argues the amendment to the claims which recites that a MAC address is provided by a manufacturer; and a tag that is different than a MAC address is used.
Please see the rejection below as to how the amended limitations have been met. A MAC address is provided by the manufacturer of the AP is inherent and existentially evidenced and a tag other than a MAC address is disclosed in EDGE.

Previous Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that MAC address of Edge is not the same as the tag created by one of an AP or an ISP. The Examiner respectfully disagrees. MAC addresses can be “burned” into the AP as stated by the Applicant, but the MAC address is also transmitted, i.e. generated. The claims require generation of a tag. It should be noted that Edge discloses other information, e.g. global cell identities, PIDF-LO or other information in XML that can be used to query a database for a civic location (0053; 0045). With respect to the amendments, see the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-11 of U.S. Patent No. US 10187756 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to communication location determination. The allowed claims being narrower than the instant claims.
Instant Claim: 1. A method implemented by a processor of a wireless access point (AP) comprising: communicating tag information with between an internet service provider (ISP) coupled to the AP and a wireless access point (AP) located at a civic address, wherein the tag is generated by at least one of the AP and the ISP and is stored, by the ISP, on an emergency service number (ESN) database server along with the civic address, whereby the ISP is a trusted source; embedding the tag in a beacon frame with other beacon information normally provided by the AP; and transmitting the beacon frame as a radio frequency (RF) beacon signal.

Instant claim 2 corresponds to conflicting claim 1
Instant claim 8 corresponds to conflicting claim 1
Instant claim 9 corresponds to conflicting claim 2

Instant claim 12 corresponds to conflicting claim 5
Instant claim 13 corresponds to conflicting claim 6
Instant claim 14 corresponds to conflicting claim 7
Instant claim 15 corresponds to conflicting claim 8
Instant claim 16 corresponds to conflicting claim 9
Instant claim 17 corresponds to conflicting claim 10
Instant claim 18 corresponds to conflicting claim 11
The instant claims merely broaden the scope of the conflicting claims. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170041963 herein Edge.
Claim 1, Edge discloses a method implemented by a processor of a wireless access point (AP) comprising: 
having a Media Access Control (MAC) address provided by a manufacturer of the AP (inherent – existentially evidenced by US 9485747 B1 Col 2: 45 - 55) , the AP being located at a civic address (0006, civic address; 0038, access points and core network connection to the internet; MAC information communicated within all frames/packets) and with a Universal Resource Locator (URL) known to the ISP (Table 1, website accessible by users to add or modify civic address, etc), 
whereby a tag that is different from the MAC address is generated by at least one of the AP and the ISP and is stored as a trusted source (0053, other information communicated between devices that can be used to query for a civic address, e.g. Civic location, PIDF-LO, thus a tag different from the MAC address; Table 1, Fig. 4: 430 and 230, since website allows access and allows for modifying thus stored), by the ISP, on an emergency service number (ESN) database server along with the civic address (0046, MAC address used to query civic address; 0053, other information communicated between devices that can be used to query for a civic address, e.g. Civic location, PIDF-LO, etc.); 
embedding the tag in a beacon frame with other beacon information normally provided by the AP (0014; 0053, other information communicated between devices that can be used to query for a civic address); and 
continuously transmitting from the AP the beacon frame with the tag as a radio frequency (RF) beacon signal (0038, since WLAN therefore RF transmissions and since MAC address is transmitted thus tag in RF beacon signal),
(0045, MAC or global identity) such that the tag can be used to retrieve the civic address of the AP from the ESN database server (0045, intended use/result – the clause in a method claim simply expresses the intended result of a process step positively recited, MPEP 2111.04).  

Claim 2, Edge discloses wherein the beacon frame is a WiFi beacon frame (0006, access points).

Claim 5, Edge disclose wherein the beacon frame is a Bluetooth beacon frame (0006).  

Claim 6, Edge discloses wherein code segments embedding the tag in a beacon frame comprises both code and libraries (Tables 1 and 2).

Claim 7,  wherein code segments embedding the tag in a beacon comprise a software development kit (SDK) (0107, Tables 1 and 2).

Claim 8, Edge discloses a method implemented by a processor of a mobile device comprising: 
detecting an emergency call (0004); 
continuously monitoring for a radio frequency (RF) beacon signal of a wireless access point (AP) for a tag generated by one of the AP and an internet service provider (0045, 0046), 
wherein the tag and the civic address are stored in an emergency service number (ESN) database server by an internet service provider (ISP) (0045, retrieval of civic address) as a trusted source (Table 1, adding and modifying a civic address, thus storing as a trusted source; 0046, MAC address used to query civic address); 
storing the beacon frame parameters including the tag in a memory of the mobile device if a tag is detected (0046);  -3-ELITPOO 1.US02 USSN 16252692  
if an emergency call is detected, retrieving stored beacon frame parameters from the memory of the mobile device (0045, providing address by the UD); and  embedding at the retrieved tag in the an emergency call stream (0045, 0046, providing of address to location server); whereby the tag can be used to retrieve the civic address of the AP from the ESN database server (0045, 0043, MAC address is communicated to device and provided to location servers for retrieval of civic address – intended use/result – the clause in a method claim simply expresses the intended result of a process step positively recited, MPEP 2111.04; 0053, other information communicated between devices that can be used to query for a civic address, e.g. Civic location, PIDF-LO, etc.).
The amendment to claim 8 as analyzed with respect to the limitations as discussed in claim 1.


(0046).  

Claim 10, Edge discloses monitoring a plurality of RF beacon signals, storing a plurality of tags in the memory of the mobile device, and embedding multiple tags in the emergency call (0046, 0103).  

Claim 11, Edge discloses ranking the multiple tags for location purposes by first responders (0046, signal measurements).  

Claim 12, Edge discloses a computer implemented process comprising: 
(a) receiving an emergency call via one or more of a PSTN interface, a cellular network interface, and an IP network interface (0004); 
(b) determining if there is location information related to the emergency call (0045, 0046);-4-ELITPOO 1.USO2USSN 16252692 
(c)  storing the location information if there is location information related to the emergency call (0046, MAC address used to query civic address); 
(d)  determining if there is an embedded tag for the emergency call (0045, querying with MAC), wherein the tag was generated by at least one of a wireless access point (AP) at a known civic address and a trusted source internet service provider (ISP) and was stored by the ISP, along with the known civic address of the AP, (Table 1, adding and modifying a civic address, thus storing as a trusted source; 0045, 0046, MAC address used to query civic address); 
(e)  directing the emergency call to an emergency call center based upon available information if there is no embedded tag for the emergency call (0045, route call to PSAP); 
(f)  providing bi-directional communication with an emergency service number (ESN) database server coupled to the ESN database via an IP network interface (0045, since querying and eventual result, thus bi-directional communication, Table 1 website thus database/server); and 
(g)  directing the emergency call with the embedded tag to an emergency call center if there is an embedded tag for the emergency call (0045),
whereby the tag can be used by an ESN operator at the call center to retrieve the civic address of the AP from the ESN database server (0045, 0043, MAC address is communicated to device and provided to location servers for retrieval of civic address – intended use/result – the clause in a method claim simply expresses the intended result of a process step positively recited, MPEP 2111.04).
The amendment to claim 12 as analyzed with respect to the limitations as discussed in claim 1.

  Claim 13, Edge discloses wherein the emergency call with the embedded tag is received by an ESN operator of the emergency call center (0045).  

(0045, 0046, civic address).
  
Claim 15, Edge discloses receiving at least one of global positioning system (GPS), Assisted GPS (AGPS) and Uniform Resource Locator (URL) information associated with the emergency call via the IP network interface (0046).  
-5-ELITPOO 1 .USO2USSN 16252692 
Claim 16, Edge discloses querying the ESN database to retrieve civic address information (0045, 0046); and  for verifying the civic address information with the at least one of global positioning system (GPS), Assisted GPS (AGPS) and Uniform Resource Locator (URL) information (0046-0051, reception of location measurements including GPS and determining a civic address).

Claim 17, Edge discloses receiving an emergency call with a plurality of tags (0045, addresses of plurality of access points).  

Claim 18, Edge discloses querying the ESN database server with the plurality of tags to obtain civic address information related to the plurality of tags (0046-0051).  

Claim 19, Edge discloses wherein the communication with the ESN operator is over an IP network (0067).
  
(0046-0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge in view of US 20180295479 A1 herein Hassan.
Claim 3, Edge discloses wherein the WiFi beacon frame includes a Service Set Identifier (SSID) (implied since access points provide network name and information (SSID)).
Edge may not explicitly disclose a timestamp, a beacon interval, capability information.
 (0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edge to include capabilities and time stamps as taught by Hassan so as to establish more effective emergency communications (0061).

Claim 4, Edge may not explicitly disclose the capability information includes at least one of network type, support for polling, and encryption details.
Hassan discloses the capability information includes at least one of network type, support for polling, and encryption details (0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edge to include capabilities and time stamps as taught by Hassan so as to establish more effective emergency communications (0061). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170086162 A1 discloses methods and systems to retrieval of street addresses of access points. 
US 20160309026 A1 discloses methods and systems relating to emergency calls with tag information used in retrieval of street address of access points.

EP 2503802 B1 – Methods and systems determining a civic address for an emergency call originating from a WLAN using parameters and keys which are utilized by a Public Safety Answering Point (PSAP) for retrieval of a civic address.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing 

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468